Citation Nr: 1516813	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a November 1984 rating decision respecting its denial of service connection for a back condition, such that an earlier effective date of service connection for degenerative joint disease of the thoracic and lumbar spine with scoliosis (back disability) is warranted. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified at a hearing before the undersigned in January 2015.  A transcript is of record. 

The Veteran's contentions, as set forth in written statements dated March 2013 and November 2013, in his January 2015 hearing testimony, and in a December 2013 Decision Review Officer (DRO) conference report, show that this appeal only concerns whether there was CUE in the November 1984 rating decision with respect to its denial of service connection for a back condition, such that an earlier effective date of service connection is warranted.  While the issue has sometimes been characterized as whether there was CUE in the May 2010 rating decision with respect to the effective date of service connection assigned, the only issue properly raised by the pleadings is whether CUE was committed in the November 1984 rating decision.  In this regard, if a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).  The Veteran has only argued that the effective date should have been earlier due to CUE in the November 1984 rating decision because it failed to apply the presumption of soundness.  He has never specified the nature of any alleged CUE in the May 2010 rating decision itself or advanced any other arguments on this issue.  

The Board also notes that because the Veteran did not timely appeal the effective date of service connection assigned in the May 2010 rating decision, the effective date cannot be challenged except on the basis of CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).  As explained in the preceding paragraph, the Veteran's pleadings do not properly raise CUE in the May 2010 rating decision.  Accordingly, as reflected on the cover sheet, the issue on appeal is limited to whether CUE was committed in the November 1984 decision.


FINDING OF FACT

The denial of service connection for a back condition in the November 1984 rating decision was reasonably supported by the law and the evidence then of record, as it is not undebatable that the RO incorrectly applied, or failed to apply, the presumption of soundness, and any such error does not compel the conclusion that the outcome would have been different, since reasonable minds could differ as to whether the Veteran had a back disability at the time of the November 1984 decision related to his back problems in service.  


CONCLUSION OF LAW

Clear and unmistakable error was not committed in the November 1984 rating decision with regard to the denial of service connection for a back condition.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), as codified in 38 U.S.C.A §§ 5103, 5103A (West 2014) and 38 C.F.R. §§ 3.159, 3.326(a) (2014), do not apply to CUE issues, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

With regard to any VA treatment records existing at the time of the November 1984 rating decision, the holding in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), that VA adjudicators have constructive notice of VA records existing at the time of the decision is not applicable to decisions dated prior to when Bell was issued in 1992 for CUE purposes, since CUE may only be based on the law existing at the time.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (holding that the Bell constructive notice doctrine could not be applied retroactively to VA adjudications occurring before Bell was decided).  Moreover, the record shows that VA previously made comprehensive efforts to obtain all of the Veteran's VA treatment records dated since 1980, pursuant to a June 2008 Board remand, and VA Medical Center (VAMC) entries dated as early as 1978 are in the file.  Thus, further efforts to obtain any outstanding VA treatment records would be futile.  See 38 C.F.R. § 3.159(c)(2) (providing, in relevant part, that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile).  

In his hearing testimony before the undersigned, the Veteran asserted that he had also submitted a claim for a back condition in 1970 and been unsuccessful in obtaining records from VA of that claim.  However, there is no indication that the Veteran filed a service connection claim for a back condition prior to September 1984.  There are no records of a 1970 claim in the file, and no reference to an earlier claim was made at the time of the September 1984 rating decision.  Under the presumption of regularity in the administrative process, the Board presumes that if there are neither records of this claim nor any reference to one in official VA documents, then no such claim was ever submitted.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (August 2014); Crain v. Principi, 17 Vet.App. 182, 186 (2003); Schoolman v. West, 12 Vet. App. 307, 310 (1999); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Indeed, a March 1977 VA Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action form (VA Form 10-7131), states in the box pertaining to service-connected conditions: "None - no claim filed."  Moreover, in his original September 1984 application for service connection, in the section asking whether he had filed a previous claim, the Veteran did not check the box indicating that he had previously filed a claim for disability compensation or pension, but only indicated that he had filed a claim for hospitalization or medical care.  These forms constitute affirmative evidence that there was no service connection claim prior to 1984.  Accordingly, no error exists.

At the January 2015 Board hearing, the Veteran had an opportunity to provide testimony in support of his appeal, facilitated by questioning from the undersigned and his representative.  In addition, he has set forth his arguments in written statements.  By the very nature of CUE issues, no amount of additional development could affect the determination of whether CUE was committed in the November 1984 rating decision.  Accordingly, there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Service connection for a back condition was denied in the November 1984 rating decision because it found that the Veteran's "chronic back strain" existed prior to service and was not aggravated by service.  In its discussion in the facts section of the decision, the RO noted that the service treatment records (STRs) showed a report of back pain in February 1970, and that the Veteran related that prior to service he had been treated for back symptoms by a civilian doctor.  The RO also noted that the Veteran reported being hit by a car one year earlier when he was being treated for knee and back pain.  Finally, the RO observed that the Veteran was medically discharged with a diagnosis of chronic back strain, which an aptitude board found existed prior to service and was not aggravated by service. 

With regard to the first element of the test, the Board finds that the correct facts as they were known at the time were considered in the September 1984 rating decision.  In this regard, the only evidence then of record consisted of the Veteran's STRs and the statements made in his September 1984 application for service connection.  His application simply reflects that he was treated at the Atlanta, Georgia VA Medical Center (VAMC) for a back condition in 1982.  

The STRs are consistent with the findings in the November 1984 rating decision.  They show that in February 1970, less than two weeks after he entered active service, the Veteran reported a one-day history of lower back pain which "began directly during PT [physical training]."  He also reported having a "previous condition checked by a civilian doctor."  Later that month, the Veteran was seen again for back pain and knee pain, at which time he reported being hit by a car one year earlier.  He stated that he sustained an injury to his left knee.  An X-ray of the back was negative.  He was diagnosed with a chronic back strain.  A February 1970 referral for a consultation states that the Veteran had persistent back pain in the lumbosacral area that was aggravated with exercising.  The provisional diagnosis was sacralization of the 5th lumbar on X-ray.  However, the consultation report reflects that an additional X-ray study did not show sacralization, although the quality of the X-ray image was noted to be compromised.  In March 1970, it was determined that the Veteran was qualified for separation, and that his diagnoses were chronic back strain, "no residuals," and ligamentous strain.  He was to be separated by aptitude board.  The aptitude board report reflects a finding that the Veteran had a condition existing prior to entry into service and which had not been aggravated by service. 

Thus, based on the STRs summarized in the preceding paragraph, the Board finds that the correct facts were before and considered by the RO in the September 1984 decision.  With regard to the car accident that occurred a year prior to service, the RO did not indicate a finding that the Veteran's back was injured as a result of that accident (the accident was more relevant to the knee claim addressed in the same decision).  Rather, the RO based its decision on the STRs showing that the Veteran had been treated for back pain prior to service, that his back problems during service began "directly" on physical training two weeks after entry, and that the aptitude board report found that this condition existed prior to service and was not aggravated by service.  

Having established that the correct facts were considered by the RO, the other issue that must be addressed with regard to the first element of the test is whether the law at the time was correctly applied.  For the following reasons, the Board finds that it was. 

To establish service connection, the evidence must show a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

The Veteran argues that in denying service connection, the RO did not properly apply the presumption of soundness in the November 1984 rating decision.  The presumption of soundness applies when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  Under the presumption of soundness, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id.  

As found in the Board's May 2010 decision granting service connection, the presumption of soundness applies, as the Veteran's spine was evaluated as normal on entrance onto active service.  A report of medical history reflects that he had been treated for back pain five years prior to service with no recurrence or history of trauma to the back.  Such does not constitute a "notation" of a back condition at entrance, as discussed above and in the Board's May 2010 decision.  See id.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains on VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2014)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096.  

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted.  See Wagner, 370 F.3d at 1094.  In that case, the claim will be considered as a normal claim for service connection.  Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  Moreover, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)).  

In short, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Board notes that at the time of the November 1984 rating decision, it was generally not VA's interpretation of the statute (then 38 U.S.C. 311, now 38 U.S.C.A. § 1111) that the "clear and unmistakable" evidence standard applied to the issue of aggravation.  See Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  It was only in Wagner, discussed above, which was issued in 2004, that the Federal Circuit held that based on the express terms of section 1111 (which was codified as section 311 at the time of the November 1984 decision) the clear and unmistakable standard applied both to the issue of whether a disability pre-existed active service, and to the issue of whether it was aggravated by service.  See id.  As noted above, CUE cannot be found in a decision that correctly applies the law that existed at the time.  See Damrel, 6 Vet. App. at 245; cf. 38 C.F.R. § 20.1403(e) (2014) (providing that CUE in a Board decision does not include the otherwise correct application of a statute or regulation where, subsequent to that decision, there has been a change in the interpretation of that statute or regulation).  However, the Federal Circuit held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (quoting Patrick v. Nicholson, 242 Fed.Appx. 695, 698, 2007 WL 1725465 (Fed. Cir. 2007)).  Thus, the Federal Circuit found that a 1986 Board decision (i.e. a pre-Wagner decision) which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.  Therefore, the case was remanded so that the Board could determine whether the outcome of that decision would have been different had it applied the correct standard.  See id.  Accordingly, the clear-and-unmistakable-evidence standard applied to the issue of aggravation at the time of the RO's November 1984 decision. 

It is not clear that the RO incorrectly applied the presumption of soundness in the November 1984 rating decision.  The decision does not indicate one way or the other which evidentiary standard was used.  The United States Court of Appeals for Veterans Claims (Court) has held that in order to establish CUE in a pre-February-1990 RO decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the RO's adjudication of the case.  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005); see Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting that prior to February 1, 1990, when a code section was added requiring RO decisions to specify the evidence considered and the reasons for the disposition, rating decisions generally lacked such specificity).  As discussed above, CUE cannot be based on general allegations that the evidence was improperly weighed or that the RO failed to follow the regulations.  See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.  

Even under the clear-and-unmistakable evidentiary standard, it was within the province of the RO, and consistent with such standard, to find that back pain which began "directly" on participating in physical training only two weeks into service, in conjunction with evidence of back problems prior to service, even if years earlier, constituted clear and unmistakable evidence of a pre-existing back condition, since the word "directly" indicates that the pain began almost immediately upon commencing training; that is, it indicates that the back pain was not the result of an injury to the spine or of the impact from training exercises, but was rather due to a pre-existing condition whose symptoms were triggered upon engaging the back or related areas of the body in a more rigorous or active way.  The findings of the aptitude board, presumably constituted of medical professionals, of a pre-existing back condition, in conjunction with the relevant STRs, could further support a finding of a pre-existing back condition under the clear-and-unmistakable evidence standard. 

Likewise, with respect to the aggravation prong, the fact that the pain began "directly" on physical training, that no pathology of the spine was confirmed on X-ray, that a March 1970 STR reflects a finding of "no residuals," and that the aptitude board concluded that the Veteran had a pre-existing back condition that was not aggravated by service, could support a finding that the clear and unmistakable evidence affirmatively showed no aggravation, even if symptoms of the pre-existing back condition were triggered by more intensive use of the back in training.  In this regard, there was no mention of trauma to the spine at the time or suggestion of a cumulative effect of physical training, as noted above.  Rather, the word "directly" denotes back pain that began almost right away, which indicates that the back condition was not aggravated beyond the natural progress of the condition, or aggravated at all (as opposed to its symptoms), especially in light of the negative findings on X-ray and in the consultation record.  This evidence, in conjunction with the conclusions of the aptitude board that the Veteran's pre-existing back condition was not aggravated by service, could support the RO's finding of no aggravation under the clear-and-unmistakable evidence standard. 

Thus, the RO's evaluation of the evidence was not necessarily at odds with the clear-and-unmistakable standard, and mere disagreement as to how the evidence was weighed does not amount to CUE.  See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.  

Finally, and in the alternative, even assuming that the RO incorrectly applied the wrong standard under the presumption of soundness, the error was not necessarily "outcome-determinative."  See Yates, 213 F.3d at 1374.  The Court has made clear that in order for an error to manifestly change the outcome of a claim, the law and evidence must show "undebatably" that service connection would have been awarded but for the error.  See Joyce, 19 Vet. App. at 52-53 (holding that in order for a "CUE claim to succeed," it must be shown that the "outcome would have been manifestly different, that is, that service connection by aggravation would undebatably have been awarded . . . had the RO not erred regarding the presumption of aggravation").  

Any failure to rebut the presumption of soundness at the time of the November 1984 decision does not compel the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See id.; Fugo, 6 Vet. App. at 43-44.  In this regard, if the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert, 26 Vet. App. at 53 (citing Horn, 25 Vet. App. at 236).  Nevertheless, the claimant must still establish a current disability related to the in-service injury or disease.  Id.  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id. (citing Holton, 557 F.3d at 1367).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  See Shedden, 381 F.3d at 1166-67. 

The evidence of record at the time of the November 1984 rating decision does not "compel the conclusion" that the Veteran then had a current back disability medically related to his back symptoms during service.  See id.  There was no evidence of ongoing symptoms ever since service, or a positive nexus opinion, for example, and the long period of over ten years between separation from service in 1970 and the date of claim in 1984, or the 1982 treatment for back pain at the Atlanta VAMC (according to the September 1984 application), could be found to weigh against such a relationship.  Thus, reasonable minds could differ as to whether the current disability and nexus elements were satisfied.  See id.

Although there was no constructive notice rule concerning VA treatment records when the November 1984 rating decision was issued, the Board also notes that VA treatment records existing at the time would not have supported the claim; a June 1978 entry, for example, showed reports of a muscle spasm and low back pain after the Veteran sustained an injury during a volleyball game.  This evidence would only show back symptoms a number of years after discharge due to a cause unrelated to service, and thus is either neutral on the issue or weighs against the nexus element.  

The evidence also does not compel the conclusion that presumptive service connection was warranted for a chronic disease of the back, since arthritis of the spine was not shown in the STRs or within one year of service separation, and there was little or no evidence of continuity of symptomatology such that reasonable minds could not differ that any arthritis of the spine at the time of the Veteran's September 1984 claim was service connected under the relaxed evidentiary provisions applicable to VA-defined chronic diseases.  See id.; see also 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).   

The Board's grant of service connection in the May 2010 decision was based on evidence that was not of record when the November 1984 rating decision was issued.  This evidence included a December 2008 positive nexus opinion provided by the Veteran's private chiropractor, the Veteran's report of ongoing back pain ever since service, his statement that his back was injured when another recruit fell on him during basic training, and a February 2009 statement from his mother asserting that the Veteran informed her of this injury around the time it occurred.  Such evidence cannot be considered in determining whether CUE was committed in the November 1984 rating decision as it was not in existence at the time.  

In light of the above, the second and third elements of the three part test have not been satisfied: namely an undebatable error of the sort which, had it not been made, would have manifestly changed the outcome of the decision, and which error was based on the record and law that existed at the time of the February 1984 decision.  Damrel, 6 Vet. App. at 245.  As discussed above, it is also not apparent that the rating decision incorrectly applied, or failed to apply, the presumption of soundness, and thus the first element of the test also has not been satisfied.  See id.  However, even if the RO erred in this regard, the November 1984 rating decision cannot be revised or reversed unless all three elements of the test are satisfied.  See id.

In the absence of the kind of error of fact or law which would compel the conclusion that service connection for a back disability would have been granted in the November 1984 rating decision, the Veteran's motion to reverse that 
decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44. 


ORDER

CUE was not committed in the November 1984 rating decision respecting its denial of service connection for a back condition; entitlement to an earlier effective date of service connection for degenerative joint disease of the thoracic and lumbar spine with scoliosis on this basis is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


